Citation Nr: 1760459	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  3-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C. § 1151 (2012) for phlebitis and thrombophlebitis of the superficial veins of the right upper extremity based on VA treatment received on August 21, 2005.

2.  Entitlement to an increased evaluation for status post osteotomy, left foot, depressed second metatarsal with a corn in excess of 10 percent prior to November 11, 2004, and in excess of 20 percent as of February 1, 2005.

3.  Entitlement to an increased evaluation for right foot hallux valgus, status post arthroplasties, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney at Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1984.
The Veteran's claims for increased ratings for her foot disabilities arose from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  In June 2002, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in October 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals (Board)) in May 2003.

In a March 2005 rating decision, the RO granted an increased rating of 20 percent for the Veteran's left foot disability, from February 1, 2005.  Inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for the left foot disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2007, the Board denied the claims for increased ratings for the Veteran's foot disabilities.  The Veteran appealed the February 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum Decision, the Court vacated the Board's denial of these claims, and remanded the matters to the Board for further proceedings consistent with the Memorandum Decision.  In September 2009, the Board remanded the claims for action pursuant to the Memorandum Decision.
Subsequent to the Board's September 2009 remand, the Veteran perfected an appeal of her claim for benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014).  This claim arose from an October 2008 rating decision of the RO in Cleveland, Ohio, on behalf of the RO in Washington, DC.  In March 2009, the Veteran filed a NOD. A SOC was issued in January 2010, and the Veteran filed a VA Form 9 in January 2010

In September 2010, the Veteran testified during a hearing before a Decision Review Officer at the RO; a transcript of that hearing has been associated with the claims file.

In April 2012, the Veteran testified at a Central Office hearing over which the undersigned Veterans Law Judge presided at the VA Central Office in Washington, DC; a transcript of that hearing has been associated with the claims file.

The appeal was remanded to the RO in June 2012 for additional development.

The case has returned to the Board for further appellate action.

The issues of entitlement to an increased evaluation for status post osteotomy, left foot, depressed second metatarsal with a corn in excess of 10 percent prior to November 11, 2004, and in excess of 20 percent as of February 1, 2005, and entitlement to an increased evaluation for right foot hallux valgus, status post arthroplasties, currently evaluated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of a VA administered injection in August 2005, the Veteran incurred an additional disability manifesting as right arm pain, thrombophlebitis of the superficial veins of the right arm that resolved during the period of the appeal. 

2.  The weight of competent medical evidence is that the additional disability, not resolved, was proximately caused by a VA-administered injection in August 2005 but was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the medical care but rather was an event reasonably foreseeable.
.

CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.102. 3.361 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

As noted in the Introduction, the case was remanded to the RO in June 2012 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders concerning the directives relating to the Veteran's 38 U.S.C.A. § 1151 claim.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999);  Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  However, as discussed in the remand below, the Board is not satisfied that there has been substantial compliance with the directives as to the Veteran's other claims

II.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).


Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

38 U.S.C. § 1151 Claim

The Veteran served as a United States Army an Administrative Specialist.  The Veteran contends that on August 21, 2005, she reported to a VA magnetic resonance imaging (MRI) clinic for an MRI of the brain, to be conducted in connection with a VA examination.  In preparation for the MRI, a technician injected the Veteran with a needle in her right arm.  The Veteran contends that the injection was unusually painful, and her arm began to swell.  The swelling then traveled upward into the Veteran's armpit.  Approximately three weeks later, she underwent a color duplex ultrasound of the right upper extremity, which revealed superficial phlebitis in the cephalic vein at the elbow.  She contends that she still experiences pain with regular daily activities due to the allegedly inept injection.

Legal Criteria

Compensation under 38 U.S.C. § 1151 is awarded for a qualifying additional disability as caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.
38 U.S.C. § 1151; 38 C.F.R. § 3.361.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after care or treatment is rendered.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease of injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.
38 C.F.R. § 3.36(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2017).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. §5107 (2012); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

A review of VA treatment records from August 21, 2005 through September 2005 confirm the Veteran's reports that she underwent the MRI (discussed above), and subsequently was diagnosed with superficial phlebitis in the cephalic vein at the elbow.  The Veteran's complaints of pain, swelling, and limitation of function at the time are also documented.  These records further reveal that the Veteran complained that her pain increased with movement; moreover, she reported that painful feeling "cords" going down her arm.  An examiner opined that a palpable cord was seen over the Veteran's right upper arm.

Also of record is a printout of the Veteran's treatment records from My Health-e-Vet- Pilot (https://www.health.evet.va.gov), which again reported that a color duplex ultrasound was positive for superficial phlebitis noted in the cephalic vein at the elbow.  A note in this printout indicated that the Veteran was referred to the vascular laboratory, received medication, and was put on a regime of moist warm compresses.

In December 2005, the Veteran submitted a copy of a letter addressed to her representative of the time.  She described the sequence of events surrounding the August 2005 MRI, highlighting that the contrast injection seemed to hurt more than usual and that she expressed her concern to the technician performing the MRI.  She wrote that she noticed that the veins in the area of the injection began to swell and travel far up into her armpit a few days later.  She noted at the time that she was unsure of what was occurring.  Shortly thereafter, she received a diagnosis of superficial phlebitis in the cephalic vein at the elbow.  She also reported that a subsequent ultrasound study revealed the presence of a partial old thrombus in the cephalic vein.  The Veteran wrote that she was still experiencing pain which impacted her ability to work.  She also noted that embarrassing bruising remained.  Lastly, she expressed fear that the blockage could cause future medical harm.  She provided that this was the basis of her compensation claim.

A review of VA treatment records from 2006 shows that the Veteran continued to complain of pain in her arm area.  Examiners provided impressions of phlebitis with thrombophlebitis of the superficial veins of her cephalic vein.  Likewise, VA treatment records from February 2009 to February 2010 include notations of the same condition and the Veteran's continued complaints of pain.

At the September 2010 hearing before a Decision Review Officer at the RO, the Veteran testified that the technician who performed the August 2005 MRI missed her vein and pulled the needle out of her arm; the Veteran stated that the second injection was "very, very painful."  She further stated that shortly thereafter painful venous symptoms developed, eventually leading to the diagnosis of superficial phlebitis in the cephalic vein at the elbow.  She further noted that her physician put her on a low regimen of aspirin to try to remove the clot.  The Veteran further reported that she still experienced soreness at the affected area.

At the April 2012 Board hearing, the Veteran testified that there were times when superficial phlebitis in the cephalic vein at the elbow presented pain.  She added that both the arm and the vein in the affected area got painful, adding that she had noticed the presence of little clots in the area.  Also, the Veteran stated that this pain and clotting have never occurred prior to the August 21, 2005 injection episode, indicating that she was actually fearful for her life when she contemplated the superficial phlebitis in the cephalic vein at the elbow in light of her other medical conditions.

In November 2016, the Veteran was afforded a VA examination for vascular diseases, pursuant to directives in the Board's 2012 remand.  The examiner reviewed the Veteran's claims file, considered her lay accounts of the onset and course of her diagnosed superficial phlebitis in the cephalic vein at the elbow, and conducted a physical examination.

The examiner provided extensive remarks responsive to the contentions raised in the Veteran's claim.  As summarized below, these remarks were comprehensive and included findings from a major medical research institution.

The examiner opined that superficial thrombophlebitis is an inflammatory condition of the veins due to a blood clot just below the surface of the skin, which usually occurs in the legs but can occasionally occur in the arms and neck.  Anyone can develop the condition, however, women are affected more than men.  Symptoms of superficial thrombophlebitis include: redness and inflammation of the skin along a vein; warmth of the skin and tissue around the skin and tissue around the vein; tenderness and pain that worsens with added pressure; pain in the limb; darkening of the skin over the vein; and hardening of the affected vein.

The examiner reported that several factors increase the risk of developing superficial thrombophlebitis, including: recent IV, catheter, or injection into a vein; sitting or lying down for too long, such as on a long-haul flight; varicose veins; pregnancy; infection; disorders that increase blood clotting; obesity; smoking; oral contraceptives and hormone replacement medications; being over the age of 60; chemical irritation, such as from cancer treatments; and a stroke or injury that caused paralysis of the arms or the legs.  Moreover, superficial thrombophlebitis is associated with more serious medical conditions, such as: deep vein thrombosis; cancers of the abdomen; Factor V Leiden, a genetic blood clotting disorder; prothrombin gene mutation; thromboangiitis, a blockage of the blood vessels in the hands and feet.  Rare conditions like antithrombin III deficiency, protein C deficiency, and protein S deficiency can also lead to the development of superficial thrombophlebitis.

Superficial thrombophlebitis, according to the examiner, is diagnosed after examination of affected area of the skin, a pulse check, a blood pressure reading, blow flow determination, and temperature reading.  Furthermore, physicians can perform Doppler ultrasound, duplex ultrasound, venography, MRI/CT scan, or skin and blood culture to diagnostic ends.

Treatment for superficial thrombophlebitis consists primarily of home treatment.  Physicians might recommend applying warm compresses to the affected area and elevating it to alleviate swelling.  Over-the-counter (OTC) nonsteroidal anti-inflammatory medications (NSAIDS) can help reduce the redness and irritation caused by the inflammation.  The examiner opined that the condition usually goes away within two weeks; however, it can take longer for the vein hardness to dissipate.  In rare, serious cases, removal or stripping of the affected vein is necessary.

Superficial thrombophlebitis is generally a short-term condition without complications.  Rare complications include cellulitis and deep vein thrombosis.  The examiner reported that superficial thrombophlebitis may recur if a person has varicose veins.  Moreover, further testing and treatment is necessary for recurrent superficial thrombophlebitis when a person does not have varicose veins.

The examiner opined that prevention of superficial thrombophlebitis is limited, but there are steps that can be taken.  If an IV is causing it, a clinician can remove or change the location of the IV; moreover, an IV should be removed at the first sign of inflammation.  The examiner also opined that stretching and staying hydrated helps to alleviate the risk of occurrence during long-haul flights.

The examiner further referenced findings from The Cleveland Clinic.  Superficial thrombophlebitis can be caused by injury to the arm or to the leg; having an IV line; or be idiopathic.  Risk factors are the same as those for deep vein thrombosis: inherited condition that increases risk; cancer or some cancer treatments; limited blood flow because of an injury, surgery, or not moving; long periods of inactivity; after surgery or an injury residual; pregnancy and the first 6 weeks after giving birth; being over the age of 40; being overweight; taking birth control pills or hormone therapy; and placement of a central venous catheter or pacemaker.

More generally, phlebitis is inflammation of the vein which occurs due to the pH of the agent being administered during administration of an I.V., while thrombophlebitis refers to inflammation associated with a thrombus.  Both are more common on the dorsum of the hand than on the antecubital facia and may occur especially in hospitalized patients were an I.V. may be in for several days.  An angiocatheter, as opposed to a metal needle, can increase the risk of phlebitis, as the metal needle is less irritating to the endothelium.  Infusate itself may cause phlebitis and may be irritating to the skin.  Treatment usually consists of elevation, warm compresses, and NSAIDS.  Finally, anticoagulants and antibiotics are usually not required.

On examination, the physician noted the Veteran's report that all symptoms resolved within one month of the injection with aspirin and warm compresses.  The physician noted that the Veteran has had superficial phlebitis in her legs as well in 2011. The Veteran reported that she occasionally has "small lumps" around her right wrist that do not require treatment and that she is currently symptom free but chooses not to allow an IV to be started in her right arm. 

In light of this extensive information and the examination protocols followed (as discussed above), the examiner provided a finding, wholly responsive to the Board's June 2012 remand directives.  In pertinent part, he opined that superficial phlebitis is a complication of IV injection, in-dwelling IV needle or a catheter.  He stated that superficial phlebitis due to these factors had a statistical occurrence rate of 5 percent.  Treatment consists of warm compresses, aspirin or NSAIDS.  Full resolution, without adverse residuals, usually occurs, as in the Veteran's case.  

The August 21, 2005 injection event, according to the examiner, does not indicate carelessness, negligence, or lack of skill of the part of the clinician who administered the injection.  Moreover, there is no evidence of a lingering disability.  At the time of examination, the Veteran had full painless range of motion.  When the superficial thrombophlebitis occurred, it was treated promptly and was fully resolved without any disability or adverse residual.

The Board finds that compensation under 38 U.S.C. § 1151 is not warranted here.  While the Board concedes that the Veteran did have superficial thrombophlebitis following the August 21, 2005 injection, the evidence shows that this superficial thrombophlebitis has fully resolved.  Furthermore, even as the proximate cause of superficial thrombophlebitis, the evidence of record does not show that the clinician who administered the injection was careless, negligent, lacked proper skill or exercised error in judgment.  As the lengthy disquisition of the November 2016 VA examiner underscores, superficial thrombophlebitis is reasonably foreseeable and has an occurrence rate of approximately 5 percent , following IV injection, insertion of in-dwelling IV needle, or insertion of a catheter.  Furthermore, the Board finds that the Veteran has not incurred an additional disability as the medical evidence of record shows that superficial thrombophlebitis has fully dissipated after its foreseen occurrence and prompt treatment.  The Veteran does not have a current disability of superficial thrombophlebitis.  See 38 C.F.R. § 3.361(b) (2017).

In reaching these conclusions, the Board has carefully considered the Veteran's lay assertions in the evidence or record.  The Board acknowledges that, as a lay witness, the Veteran is competent to report her medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Clearly, the Veteran is competent to report the onset of pain in her arm.  The Board finds that the Veteran's lay accounts are also credible and probative.  Nevertheless, determining whether the proximate cause of a contended disability was carelessness, negligence, lack of proper skill, error in judgment; or whether an event was not reasonably foreseeable is beyond the scope of lay observation.  See id.  Thus, determinations as to the clinical appropriateness of an injection prior to an MRI and foreseeability of superficial thrombophlebitis are not susceptible of lay opinion and require highly specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, supra.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

In sum, the preponderance of evidence is against the Veteran's 38 U.S.C.A. § 1151 claim and there is no doubt to be resolved.  38 U.S.C.A. § 5.107(b) (West 2014);  Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C. § 1151 for phlebitis and thrombophlebitis of the superficial veins of the right upper extremity based on VA treatment received on August 21, 2005 is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims on appeal so that she is afforded every possible consideration.  38 U.S.C. § 5102A (2012); 38 C.F.R. § 3.159 (2017).

The Board remanded the Veteran's foot claims in June 2012 to obtain an assessment as to whether the Veteran's service-connected foot disabilities present an exceptional or unusual disability picture.  The Board also directed the examiner to consider related factors such as the specific nature and degree of interference with her employment or the nature and frequency of hospitalization and outpatient medical care as it affects attendance and capability for employment and daily activities.  Further, the Board directed that a prior examiner provide this opinion; if a prior examiner was not available, the Board directed the RO to arrange for the Veteran to undergo a new VA examination.

A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to substantial, but not strict, compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the Board finds that there has not been substantial compliance.  A medical opinion was offered in August 2015 by an examiner who provided the opinion had not previously examined the Veteran.  Additionally, not all questions posed by the Board were adequately addressed with sufficient rationale for the Board to decide whether the bilateral foot disorders manifested with an exceptional or unusual disability picture with such related factors as interference with employment or frequent hospitalization or medical care.  .

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment, if any, for the Veteran since March 2016 and associate them with the electronic claims file

2.  Contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

3.  Schedule the Veteran for a VA examination with an appropriate examiner.  The entire claims file, including a copy of this REMAND, must be made available to the examiner and the examiner's report must note review of the claims file.

The Board requests that the examiner first interview the Veteran to clarify exactly what manifestations the Veteran currently experiences as a post osteotomy, left foot, depressed second metatarsal with a corn.  Likewise, clarify exactly what manifestations she experiences as right foot hallux valgus, status post arthroplasties.

Following this interview, the examiner should provide a thorough description of the areas of the bilateral feet implicated and conduct a physical examination of these areas to ascertain the nature and severity of each service-connected foot disorder.  Any diagnostic testing deemed necessary should be conducted.

Upon completion of the above, the examiner is asked to provide the following opinions:

(a)  Whether the Veteran's post osteotomy, left foot, depressed second metatarsal with a corn presents an exceptional or unusual disability picture, with such related factors as specific nature and degree of interference with the duties of her employment or the nature and frequency of periods of hospitalization and outpatient medical care as it affects attendance and her capability for employment and daily activities.

(b)  Whether the Veteran's right foot hallux valgus, status post arthroplasties presents an exceptional or unusual disability picture, with such related factors as specific nature and degree of interference with the duties of her employment or the nature and frequency of periods of hospitalization and outpatient medical care as it affects attendance and her capability for employment and daily activities.

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's and other lay contentions.  The examiner is advised that the Veteran is not only credible but also competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she/he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

3.  After completing the development requested above and any other development deemed necessary, re-adjudicate the issue on appeal.  If the benefit sought is not granted in full, the AOJ should furnish the Veteran and her attorney with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.
See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


